Mr. Justice Scott delivered the opinion of the court: It it not contended by appellants that the verdict of the jury was so manifestly against the preponderance of the evidence as to warrant a reversal. It is urged, however, that there was evidence which tended to show that the deceased entertained an insane delusion in regard to his children, and that the court improperly refused instruction No. 14 asked by appellants, which was designed to inform the jury that if they believed, from the evidence, that Adam Bauchens entertained such a delusion, the jury might take that fact into consideration, with the other evidence, in determining whether the writing offered was his will. “An insane delusion is a belief in something impossible in the nature of things or impossible under the circumstances surrounding the afflicted individual, and which refuses to yield either to evidence or reason.” (Scott v. Scott, 212 Ill. 597.) There is no evidence in this record which tends to show that the deceased had any such delusion in regard to his children. His affection for them was not as warm as the affection which a father ordinarily entertains for his children. He explained this by stating that at the time of the difficulties between himself and wife the children sympathized with and aided the wife, and he was more incensed by his daughter Annie than by either of his other children, for the reason, as he said, that she had been more active in the wife’s behalf than the others. He also complained that his son Adam refused to re-pay a sum of money which he had loaned him. There is no evidence whatever that the belief which he entertained in regard to these matters was not well founded. The fact that his regard for his children was thereby lessened is no indication that he entertained an insane delusion. By the will he left but five dollars to the daughter Annie, and charged the son Adam with the money which he said had been loaned to him, and the will was in those respects entirely consistent with his sentiments regarding those two children as he had theretofore expressed them. There was in the record nothing upon which to base the instruction now under consideration. It is also urged that the court should not have excluded the evidence which was offered for the purpose of'showing-undue influence, and appellants seek to support this assignment of error by language quoted from Sands v. Sands, 112 Ill. 225, and repeated with approval in Dorsey v. Wolcott, 173 id. 539, as follows: “Where a person enfeebled in mind by disease or old age is so placed as to be likely to be subjected to the influence of another and makes a voluntary disposition of property in favor of that person, the courts require proof of the fact that the donor understood the nature of the act and that it was not done through the influence of the donee.” In each of those cases the person who would profit by .the instrument attacked was largely instrumental in securing its execution, and that fact must be considered in determining the meaning which attaches to the language quoted. In the case at bar Mrs. Davis knew nothing of the preparation of the will until after it had been signed and attested. So far as appears from the excluded evidence she did not suggest the making of the will and did nothing to bring about its execution. In In re will of Barry, 219 Ill. 391, the distinction above pointed out was recognized in these words: “In cases in which the burden of proof is thrown upon one standing in a confidential relationship to show the absence of fraud or undue influence in the making of a will, such person must be shown to have been directly connected in some manner with the making of the will.” We think there was no error in excluding the evidence in question. What has already been said disposes of other objections raised to the action of the court in passing on instructions. The decree of the city court will be affirmed. Decree affirmed.